


115 HRES 995 EH: Expressing the sense of the House of Representatives that the Nation now faces a more complex and grave set of threats than at any time since the end of World War II, and that the lack of full, on-time funding related to defense activities puts servicemen and servicewomen at risk, harms national security, and aids the adversaries of the United States.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 995
In the House of Representatives, U. S.,

July 17, 2018

RESOLUTION
Expressing the sense of the House of Representatives that the Nation now faces a more complex and grave set of threats than at any time since the end of World War II, and that the lack of full, on-time funding related to defense activities puts servicemen and servicewomen at risk, harms national security, and aids the adversaries of the United States.
 
 
Whereas the United States now faces a more complex set of threats than at any time since the end of World War II;  Whereas the National Defense Strategy released on January 19, 2018, highlights these threats and acknowledges a return to great power competition; 
Whereas countries like Russia and China are heavily investing in military modernization and developing capabilities that the United States may not be able to defend against while also expanding their influence across the globe;  Whereas North Korea’s nuclear program continues to be a serious threat; 
Whereas the National Defense Strategy states that Iran continues to sow violence and remains the most significant challenge to Middle East stability;  Whereas the National Defense Strategy states that terrorist groups with long reach continue to murder the innocent and threaten peace more broadly; 
Whereas the United States continues to fight a war against terrorism and has troops deployed in hostile regions throughout the globe;  Whereas, on January 19, 2018, Secretary of Defense James Mattis stated, As hard as the last 16 years have been on our military, no enemy in the field has done more to harm the readiness of the U.S. military than the combined impact of the Budget Control Act’s defense spending cuts, worsened by us operating, 9 of the last 10 years, under continuing resolutions, wasting copious amounts of precious taxpayer dollars; 
Whereas fiscal year 2009 was the last fiscal year the Department of Defense received on-time funding;  Whereas the House of Representatives has passed an annual appropriation bill for the Department of Defense before the start of the next fiscal year in each of those fiscal years; 
Whereas article I, section 8 of the Constitution gives Congress the responsibility to provide for the common Defence and general Welfare of the United States and calls on Congress to raise and support Armies and provide and maintain a Navy; and  Whereas Secretaries of Defense appointed by Presidents of both parties have warned about the damage funding uncertainty has on the readiness of our Armed Forces: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— (1)failing to provide our military with full, stable, and on-time funding allows our adversaries to close critical military capability gaps, putting our servicemembers at increased risk, and severely harms our military’s ability to prepare for, deter, and, if needed, defend against these capabilities, putting United States national security at greater risk; 
(2)providing full, stable, and on-time funding for the Department of Defense is critically necessary to preventing these increased risks; and  (3)the House of Representatives is committed to ending the funding uncertainty for the Department of Defense and providing the resources United States servicemembers need to defend the Nation, and that the Senate should join the House of Representatives in these efforts. 

Karen L. Haas,Clerk.
